Citation Nr: 0800543	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  06-00 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision of the VA 
Regional Office (RO) in Houston, Texas which confirmed and 
continued a 10 percent disability rating for bilateral 
hearing loss.    


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The competent medical evidence reflects that the veteran 
had level I hearing in the right ear and level I hearing in 
the left ear in January 2005.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 
6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October of 2000 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records,  and the veteran was afforded a VA medical 
examination in March of 2002 and January of 2005.  
Significantly, neither the veteran nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007). Disabilities must be reviewed in relation to their 
history. 38 C.F.R. § 4.1. Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning the higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007). See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability. Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

In evaluating service- connected hearing impairment 
disability ratings are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered. See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).
The Rating Schedule provides a Table (VI) to determine a 
Roman numeral designation (I through XI) for hearing 
impairment.  Testing for hearing loss is conducted by a State 
licensed audiologist, including a controlled speech 
discrimination test (Maryland CNC).  The evaluation is based 
upon a combination of the percent of speech discrimination in 
the pure tone threshold average which is the sum of the pure 
tone threshold at 1000, 2000, 3000, and 4000-Hertz, divided 
by 4.  See 38 C.F.R. § 4.85.  Table VII in the Rating 
Schedule is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear, with horizontal rows representing the 
ear having better hearing and the vertical columns 
representing the ear having the poorer hearing.  The 
percentage evaluation is indicated where the row and the 
column intersect.  Table VIa is used when the examiner 
certifies that the use of speech discrimination testing is 
not appropriate because of language difficulties, 
inconsistent speech discrimination scores, and so forth, or 
when indicated under the provisions of 38 C.F.R. § 4.86.  See 
38 C.F.R. § 4.86(b).  


Analysis

A VA hearing examination was conducted in April of 2002.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
45
35
LEFT
15
30
35
55
50

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 76 percent in the left ear.

Based upon an average score of 33 on the right and 43 on the 
left,  table VI produced a numeric designation of IV on the 
right and IV on the left.  Those values applied to Table VII 
produced a 10 percent disability rating.  

More recently, a VA hearing examination was conducted in 
January of 2005.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
45
40
LEFT
30
35
45
55
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

Based upon an average score of 41 on the right and 48 on the 
left,  table VI produced a numeric designation of I on the 
right and I on the left.  Those values applied to Table VII 
resulted in a 0 percent disability rating.  

The examiner offered the opinion that the veteran had mild to 
moderate sensorineural hearing loss on the right and mild to 
moderately severe sensorineural hearing loss on the left.  

Based upon the above hearing examinations, the Board 
concludes that the preponderance of the evidence in this 
matter is against a finding of a disability rating in excess 
of 10 percent for bilateral hearing loss.   

While the Board sympathizes with the veteran's hearing 
complaints as notes above, the assignment of disability 
ratings for hearing impairment is arrives at by the 
mechanical application of the numeric designations assigned 
after audiologic evaluations are conducted.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).



ORDER

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss is denied.  


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


